                 Case 1:17-vv-01169-UNJ Document 32 Filed 05/01/19 Page 1 of 3


                       In the United States Court of Federal Claims
                                          OFFICE OF SPECIAL MASTERS
                                                  No. 17-1169V
                                               (Not to be published)


*************************                                                  Special Master Corcoran
RASHEEDAH SMITH,            *
                            *                                             Filed: March 29, 2019
                Petitioner, *
                            *
          v.                *
                            *                                              Attorney’s Fees and Costs;
SECRETARY OF HEALTH AND     *                                              Denial Without Hearing;
HUMAN SERVICES,             *                                              Reasonable Basis.
                            *
                Respondent. *
                            *
*************************

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for Petitioner.

Claudia B. Gangi, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                          DECISION DENYING ATTORNEY’S FEES AND COSTS1

         On August 30, 2017, Rasheedah Smith filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (the “Vaccine Program”). 2 Ms. Smith alleged that the influenza
(“flu”) vaccine that she allegedly received on September 14, 2014, either caused her to develop Guillain-
Barré syndrome (“GBS”) or, in the alternative, significantly aggravated a preexisting condition. See Pet. at
1, filed Aug. 30, 2017 (ECF No. 1). Because of a substantial lack of corroboration in the medical record for
significant elements of Petitioner’s claim (including proof that she actually received the flu vaccine in
September 2014), Mr. Sadaka moved to withdraw as counsel on March 19, 2018 (ECF No. 18), and
Respondent moved to dismiss the petition on April 18, 2018 (ECF No. 20). I granted Respondent’s motion
to dismiss on May 31, 2018 (ECF No. 23).


1
  Although I have not formally designated this decision for publication, it will nevertheless be posted on the United States Court
of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the
parties may object to the Decision’s inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule
18(b), each party has fourteen days within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or similar
files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the
whole Decision will be available to the public in its current form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat.
3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or “the Act”]. Individual
section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
                 Case 1:17-vv-01169-UNJ Document 32 Filed 05/01/19 Page 2 of 3



        Petitioner has now moved for a final award of attorney’s fees and costs. See Motion, dated Dec. 20,
2018 (ECF No. 26) (“Fees Mot.”). Petitioner requests a total award of $10,825.11, reflecting $9,939.25 in
attorney’s fees (billed between January 2017 and December 2018) and $885.86 in costs. Fees Mot. at 4; Ex.
A to Fees Mot. at 8 (ECF No. 26-1) (attorney invoices); Ex. B to Fees Mot. (ECF No. 26-2) (cost invoices).
Anticipating that Respondent might lodge a reasonable basis objection to the fees request, the motion
recounts difficulties in communicating with counsel, causing the matter to be filed less than a month before
expiration of the three-year statute of limitations period (if measured from the purported September 2014
date of vaccination). Fees Mot. at 1, 4. Petitioner also alleges that she struggled to obtain relevant medical
records, and points out that counsel promptly requested dismissal once it was clear that the claim would
likely not succeed. Id. at 4.

       Respondent reacted as predicted, objecting to the propriety of a fees award on reasonable basis
grounds. See Opposition, dated Feb. 28, 2019 (ECF No. 27) (“Opp.”). Respondent maintains that the record
did not establish that Petitioner ever received the flu vaccine in September 2014 as alleged, and in fact
strongly suggested an alternative cause for her GBS—an antecedent wild virus flu infection. Opp. at 1–2.
He also argues that the Federal Circuit’s decision in Simmons v. Secretary of Health & Human Services,
875 F.3d 632 (Fed. Cir. 2017) clarified the objective nature of the reasonable basis inquiry, shifting the
focus away from an attorney’s conduct (and specifically mooting the significance of the fact that counsel
might be compelled to file a claim before having completed review of the claim’s basis, to protect its
timeliness in the face of a looming limitations cut-off deadline). Id. at 4–5.

        Petitioner filed a reply in support of her fees request on March 11, 2019. ECF No. 29. She
underscores the importance of making fees awards available to Vaccine Program attorneys, and asserts that
her fees request did not in fact rely upon the need to file in the face of the expiration of the statute of
limitations (although her initial motion does reference that fact, as noted above). Reply at 2. She otherwise
emphasizes that she had in fact suffered from GBS, and did receive a flu vaccine in the fall of 2014 (albeit
not when she alleged in the Petition),3 and repeated her prior contention that her counsel’s prompt dismissal
of the claim once its weaknesses were apparent supports a finding of reasonable basis. Id. at 2–3.

                                                        ANALYSIS

        I have in many cases discussed the legal standard for assessing whether an unsuccessful Vaccine
Act claim possessed sufficient reasonable basis for a fees award. See, e.g., Allicock v. Sec’y of Health &
Human Servs., No. 15-485V, 2016 WL 3571906, at *4–5 (Fed. Cl. Spec. Mstr. May 26, 2016), aff’d on
other grounds, 128 Fed. Cl. 724 (2016); Gonzalez v. Sec’y of Health & Human Servs., No. 14-1072V, 2015
WL 10435023, at *5–6 (Fed. Cl. Spec. Mstr. Nov. 10, 2015). A petitioner can receive a fees award even if
her claim fails, but to do so she must demonstrate the claim’s reasonable basis through some objective
evidentiary showing and in light of the “totality of the circumstances.” See Chuisano v. Sec’y of Health &

3
 Petitioner never alleged in this case that the flu vaccine the records do confirm she received—in December 2014, at the time of
her hospitalization for GBS—had anything to do with her symptoms, and/or significantly aggravated them. See Opp. at 2
(discussing evidence of flu vaccine administration in December 2014).
                                                               2
                 Case 1:17-vv-01169-UNJ Document 32 Filed 05/01/19 Page 3 of 3


Human Servs., 116 Fed. Cl. 276, 286 (2014) (citing McKellar v. Sec’y of Health & Human Servs., 101 Fed.
Cl. 303, 303 (2011)). Although the nature and extent of an attorney’s investigation into the claim’s
underpinnings, both before and after filing, has some bearing on the analysis, reasonable basis is ultimately
established by objective proof for the claim, as the Federal Circuit has emphasized. Simmons, 875 F.3d at
636; Cortez v. Sec’y of Health & Human Servs., No. 09-176V, 2014 WL 1604002, at *6 (Fed. Cl. Spec.
Mstr. Mar. 26, 2014). In addition, Simmons unquestionably stands for the proposition that the need to file a
case just before the Act’s limitations period expires does not establish such objective proof. 875 F.3d at 636.

        The fatal weakness of this case became self-evident to counsel within seven months of its filing. But
Petitioner initially contacted counsel eight months before her claim was filed (see Ex. A at 1), allowing
counsel ample time to evaluate the core facts relevant to any Vaccine claim—whether there was adequate
proof of vaccination, whether the claimant actually had recorded evidence of an injury, etc. Here, the
linchpin for the claim’s dismissal was the lack of proof of vaccination before Petitioner’s hospitalization;
her personal confusion as to the date of vaccination is not an excuse for not obtaining documentation for it.
These matters could have been resolved with some pre-filing diligence. The fact that they were not
constitutes error that must, under the Act’s fee-shifting statute (which is unique in its generosity among
comparable federal fees provisions), be borne by counsel.4

         I am cognizant that counsel acted expeditiously as soon as he was presented with the claim’s glaring
facial deficiencies. Such expediency helped limit the unnecessary work performed on this matter, and was
thus in all parties’ interests. But the fact remains that, as the attorney invoices underscore, the lack of basis
for this claim could have been determined long before the case was filed. Controlling precedent emphasizes
the need for counsel to make such determinations independently and prior to filing a petition, and does not
permit counsel to mitigate the consequences of a decision to file a claim that could have been identified as
objectively baseless early on by pointing to after-the-fact efforts to end the matter.5

        Accordingly, Petitioner’s Motion for Attorney’s Fees and Costs is hereby DENIED. The Clerk shall
enter judgment accordingly.

IT IS SO ORDERED.

                                                                s/Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Special Master


4
 It is no excuse to argue that Petitioner failed to assist counsel with obtaining documents before the anticipated limitations cut-
off date, or did not otherwise communicate adequately with counsel prior to that time. It was a similar kind of absence of
communication between counsel and a petitioner that motived the attorneys in Simmons to file their claim right before the statute
of limitations expired, without having conducted a document-based preliminary investigation into the claim’s basis. Simmons,
875 F.3d at 634. That kind of fact pattern did not persuade the Federal Circuit to find a fees award was appropriate, and it does
not so persuade me here.
5
  On the other hand, in a case that began with reasonable basis but lost it along the way (for example, because an expert offered
the view that the claim was not supportable), I would definitely take into account an attorney’s responsiveness to proof that the
claim lacked reasonable basis in formulating a fees award (whereas an attorney who proceeded in the face of such evidence might
find his award cut back even more due to stubborn pursuit of a baseless claim).
                                                                3
